Title: To James Madison from James Corrie and Alexander Mactier, 26 November 1803
From: Corrie, James,Mactier, Alexander
To: Madison, James


Letter not found. 26 November 1803. Acknowledged in Wagner to Corrie and Mactier, 1 Dec. 1803 (DNA: RG 59, DL, vol. 14), as an inquiry about the case of the Triumph, Thomas McConnell, master. Wagner stated that a memorandum in the State Department office indicated that Rochambeau had forwarded the papers respecting the ship to Paris on 2 Nov. 1795 and added: “They are doubtless now in the hands of Fulwar Skipwith, Esqr. the American Agent there, to whom you may direct your application.” The claim was settled in 1887 for $4,600 (Cases Decided in the U.S. Court of Claims, 23:525). For details of the case, see ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 5:136–38.
